Citation Nr: 1452879	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of this case now resides with the RO in Nashville, Tennessee.


REMAND

The Veteran was provided a VA examination in April 2009 for his back disability.  The VA examination itself was sufficient, however the examiner did not provide a sufficient opinion regarding the nature and etiology of the Veteran's back disability.  The examiner noted that the Veteran's spine was "normal," that he had "2 episodes of chronic back pain in service" without documentation of a particular injury, and that "it is less likely as not that back pain is of a chronic nature that existed prior to the service."  The examination results showed a diagnosis of chronic lumbar strain and x-rays showed "multi-level degenerative bony/disc disease."  On remand, the examiner must address those diagnoses.

Further, as the Veteran noted in an August 2009 notice of disagreement, the Veteran had more than two instances of treatment for back pain during service.  A February 1970 treatment record notes that the Veteran injured his low back in a football game and had chronic pain ever since.  On remand, the examiner should address the in-service treatment and the notation of a back injury.

Finally, the entrance examination does not note any back disability upon entrance to active duty service.  Based on the presumption of soundness, on remand the examiner should assume that the Veteran did not have a back disability upon entering active duty service.

In addition, there are no treatment records included with the Veteran's claims file.  The Veteran should be given the opportunity to submit relevant treatment records or provide information regarding any treatment he has received for his current back disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any relevant treatment records or provide information regarding treatment for his back disability and authorization so that VA can request any records.

2.  Schedule the Veteran for a VA spine examination with a medical doctor to determine the etiology of any back disability.  The examiner must review the record and should note that review in the report.  Based on a review of the record, the examiner should diagnose all back disabilities found and should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any back disability was caused by or aggravated by active duty service.  A complete rationale should be provided.  The examiner should specifically note the Veteran's current diagnoses of a chronic lumbar strain and degenerative disc disease, and the Veteran's in-service treatment for back pain and a reported in-service injury.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

